 


109 HRES 787 IH: Expressing the sense of the House of Representatives that all workers deserve fair treatment and safe working conditions, and honoring Dolores Huerta for her commitment to the improvement of working conditions for farm worker families and the rights of women and children.
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 787 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Ms. Solis submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Expressing the sense of the House of Representatives that all workers deserve fair treatment and safe working conditions, and honoring Dolores Huerta for her commitment to the improvement of working conditions for farm worker families and the rights of women and children. 
 
 
Whereas Dolores Huerta is a preeminent civil rights leader who has been fighting for the rights of workers, women, and children for more than 40 years; 
Whereas Dolores Huerta was born on April 10, 1930, in Dawson, New Mexico; 
Whereas Dolores Huerta was raised, along with her 2 brothers and 2 sisters, in the San Joaquin Valley town of Stockton, California, where she was witness to her mother’s care and generosity for local, poverty-stricken farm worker families; 
Whereas, after earning a teaching credential from Delta College, Dolores Huerta was motivated to become a public servant and community leader upon seeing her students suffer from hunger and poverty; 
Whereas Dolores Huerta defied cultural and gender stereotypes by becoming a powerful and distinguished champion for farm worker families; 
Whereas, in addition to her unyielding support for farm workers’ rights, Dolores Huerta has been a stalwart advocate for the protection of women and children; 
Whereas, notwithstanding her intensity of spirit and her willingness to brave challenges, Dolores Huerta has always espoused peaceful, nonviolent tactics to promote her ideals and achieve her goals; 
Whereas Dolores Huerta established her career as a social activist in 1955 when she founded the Stockton chapter of the Community Service Organization, a Latino association based in California, and became involved in the association’s civic and educational programs; 
Whereas, in 1962, together with Cesar Chavez, Dolores Huerta founded the National Farm Workers Association, a precursor to the United Farm Workers Organizing Committee, which was formed in 1967; 
Whereas Dolores Huerta is the proud mother of 11 children and has 14 grandchildren and 5 great-grandchildren; 
Whereas Dolores Huerta was inducted into the Women’s Hall of Fame in 1993 for her relentless dedication to farm worker issues; and 
Whereas Dolores Huerta was awarded the Eleanor D. Roosevelt Human Rights Award by President Bill Clinton in 1998: Now, therefore, be it 
 
That— 
(1)it is the sense of the House of Representatives that all workers deserve fair treatment and safe working conditions; and  
(2)the House of Representatives honors Dolores Huerta for her commitment to the improvement of working conditions for farm worker families and the rights of women and children. 
 
